DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                             Information Disclosure Statement
1.      The information disclosure statement (IDS) submitted on 5/14/2021 is in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.
Reasons for Allowance
2.        Claims 1-15 are allowed over the prior arts of record.
3.       The following is a statement of reasons for the indication of allowable subject matter:  
          a. The closest references are found based on the updated search:
              De Rybel (US. Pub. 20140021965) discloses a measurement apparatus for measuring the voltage of an insulated electrical cable including at least one central conductor, a first dielectric layer surrounding the at least one central conductor, a semiconducting layer surrounding the first dielectric layer and a cable shield surrounding the semiconducting layer, the apparatus comprising: a sensing electrode assembly arranged around the semiconducting layer of the cable, comprising a sensing electrode element constructed on top of the semiconductor layer, such that a sensing capacitor is formed by the semiconductor layer together with the at least one central conductor and at least the first dielectric layer of the insulated electrical cable; an electrical circuit connected to the sensing electrode element; and an arrangement for defining the effective sensing area of the sensing electrode assembly; wherein the electrical circuit comprises a current-mode signal conditioning circuit, an input of the current-mode signal conditioning 
              Dhlamini (US. Pub. 11146053) discloses a bushing for a transformer is provided, the bushing comprising an elongate enclosure body to accommodate a conductor extending along a longitudinal axis, the conductor having a first terminal end a second terminal end, the ends extending from opposite sides of the enclosure body; and a mounting flange fitted to the enclosure body to enable the bushing to be mounted to an enclosure of the transformer. The enclosure body comprises two electrically insulating layers partially surrounding the conductor, a first layer of the insulating layers being substantially provided by a first polymeric material, and a second layer of the insulating layers being substantially provided by a second polymeric material, the layers being arranged about the conductor in such a manner that the bushing is substantially cavity-free. In an embodiment, the first layer defines an inner core, with the second layer providing an outer cover which at least partially covers the inner core (see specification for more details).
              Abe (US. Pat.  4277746) discloses a gas-insulated electric apparatus comprising an insulating-gas-filled metallic container within which a conductor carrying a high-voltage current is supported by an insulating supporter, the improvement which comprises a first potential detecting means disposed opposite to said conductor so as to provide a first electrostatic capacity therebetween, a second potential detecting means disposed opposite to said metallic container so as to provide a second electrostatic capacity therebetween, said first and second potential 
              Gundel (US. Pub. 20210311131) discloses a system comprising a cable accessory configured to couple to an electrical cable, the cable accessory comprising a splice body and a monitoring device, wherein the splice body includes a plurality of concentric layers, the plurality of concentric layers including: a first layer configured to concentrically surround a central conductor of the electrical cable and comprising an insulating material; a second layer comprising a conducting material; and a third layer comprising a resistive material configured to resist electrical flow between the second layer and a ground conductor exterior to the third layer, wherein the second layer is disposed between the first layer and the third layer; and wherein the monitoring device comprises a sensor electrically coupled to the second layer and configured to generate sensor data indicative of one or more conditions of the cable accessory; at least one processor; and memory comprising instructions that, when executed by the at least one processor, cause the at least one processor to: receive the sensor data; determine, based at least in part on the sensor data, a health of the cable accessory; and responsive to determining the health of the cable accessory, perform an operation (see specification for more details).
        b. Regarding claim 1, the cited references, alone or in combination, do not disclose nor fairly suggest:
                “A high voltage lead-through device 44) comprising:…

       a sensor adjacent the main conductor in the interior of the insulator body inside the closest neighbouring foil and configured to measure a physical property of the high voltage lead-through device, and
…., and the first communication medium is an electrical communication medium in the form of a signal conductor separated from and stretching along at least a part of the main conductor.” in combination with all other elements as claimed in claim 1. 
     As to claim(s) 2-15, the claims are allowed as they further limit allowed claim 1.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
4.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
10/20/2021